Citation Nr: 0910084	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-31 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to burial benefits on the basis of service 
connection for the cause of the Veteran's death. 


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran had recognized active service from November 1943 
to November 1946.  His service records reflect that he was 
awarded the Purple Heart Medal.  The Veteran died in January 
2007.  The appellant is the daughter of the Veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied service connection for the 
cause of the Veteran's death and entitlement to burial 
benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.  

The Veteran died in January 2007, at the age of 83.  The 
death certificate lists the immediate cause of death as 
respiratory failure.  Hypostatic pneumonia was listed as an 
underlying cause of death.  Cardiovascular disease, left 
ventricular hypertrophy, was listed as a significant 
condition contributing to death.  At the time of his death, 
the Veteran was service-connected for residuals of a gunshot 
wound of the Muscle Group XVII, the right buttock, rated as 
40 percent disabling.  

The appellant contends that the Veteran was wounded during 
service and that subsequently diagnosed pneumonia and 
weakness of the right leg were incurred during the war and 
caused the Veteran's death.  She contends that these 
disorders may lead to respiratory failure due to hypostatic 
pneumonia due to cardiovascular disease, left hypertrophy.  
She believes that they were incurred while the Veteran was 
evading enemies in service, and points out that the Veteran 
was treated for malaria in service.  She also avers that a 
cardiovascular disease can be caused by malfunction of some 
parts of the body, like the lungs, muscles and bones and can 
be developed after a considerable period of time.  (See, June 
2007 notice of disagreement).  She also states that because 
the Veteran had difficulty and pain on motion, he became 
vulnerable to various ailments and sickness.  

The Veteran's service treatment records show that at the time 
of his February 1946 separation examination, a chest X-ray 
revealed increased lung markings, bilateral.  After service 
on VA examination in August 1973, a chest x-ray showed a 
nodular density in the left mid-lung field.  As noted above, 
the death certificate lists the immediate cause of death as 
respiratory failure and an underlying cause as hypostatic 
pneumonia.  The Board finds that a medical opinion must be 
obtained in this case.  See 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

The certificate of death shows that the place of death is 
listed as Ligsat, San Fernando City.  There is no indication 
that the Veteran was hospitalized at the time of his death.  
While there are medical certificates in the file dated in 
2007, the most recent treatment records in the file are dated 
in 2003 and 2004, some three years prior to the Veteran's 
death.  Information regarding any treatment of the Veteran 
prior to 2003 or after 2004, if available, should be 
requested from the appellant so that she may be afforded the 
opportunity to supply this evidence in support of her claim.   

While this case is in remand status, the RO should ensure 
that adequate notice as been provided pursuant to the VCAA as 
now interpreted by the United States Court of Appeals for 
Veterans Claims (Court) in Hupp v. Nicholson, 21 Vet. App.  
342 (2007).  In that case, the Court held, inter alia, that  
in the context of a claim for service connection for the 
cause of a Veteran's death for the purpose of Dependency and  
Indemnity Compensation (DIC) benefits, the VCAA notice must  
include (1) a statement of the disabilities, if any, for 
which a Veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information  
required to substantiate a DIC claim based on a previously 
service-connected disability; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a disability not yet service-connected.  Hupp, 21  
Vet. App. at 352-53.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the appellant about (1) the 
information and evidence not of record 
that is necessary to substantiate a claim 
for service connection for the cause of 
the Veteran's death in accordance with 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007)); (2) the information and evidence 
that VA will seek to obtain on her 
behalf; (3) and the information or 
evidence that she is expected to provide.

2.  Request that the appellant identify 
the names and addresses of all physicians 
or medical facilities that provided the 
Veteran's care for any lung disorder, 
cardiovascular disorder, or right buttock 
injury prior to his death.  Then, obtain 
any medical records relevant to care 
provided for these disabilities and 
associate any records obtained with the 
claims file.

3.  Thereafter, arrange for an 
appropriate medical examiner(s) to review 
the Veteran's claims folder.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a 50 percent or greater 
probability) that the Veteran's fatal 
lung and/or cardiovascular disease had 
its onset during his active military 
service or is related to any in-service 
disease, event, or injury.  In providing 
this opinion, the examiner should discuss 
the significance of the abnormal chest X-
ray report on examination in February 
1946.  

A complete rationale for all opinions 
must be provided.  

4.  Finally, readjudicate the appellant's 
claim.  If the claim is denied, in whole 
or in part, provide the appellant with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

